 Case 2:18-cr-00116-MHT-WC Document 194 Filed 12/31/18 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
            FOR THE                        15iSTRIET3OF
                                               ALABAMA
                     NORTHERN DIVISION
                             HAC'.1-T1. CI
                                    C!..111t(T
UNITED STATES OF AMERICA,; ;.#1 1" IC T      A
                                )
VS.                                   CR. NO. 2:18-cr-116-MHT-WC

G.FORD GILBERT,
MARTIN J. CONNORS,and
RANDALL M.DAVIS,

       Defendants.

    MOTION TO SEVER DAVIS AND CONTINUE TRIAL (Filed Under Seal

       Comes Now Defendant Randall M. Davis, by and through counsel, and moves this

Court to sever the case against Defendant Randall M. Davis from the main case and to

continue the trial set in this matter to begin on January 14,2018, as to Defendant Randall M.

Davis only, and in support of his motion would show the following:

       1.     Defendant Randall M. Davis has agreed to cooperate with the government in

the prosecution of this case and, if called upon, will testify as a witness for the government

in exchange for the government's consideration of his application for pre-trial diversion

which will have to be processed and approved in due course.

       2.     On the basis of his agreement to cooperate with the government, Defendant

Randall M. Davis requests to be excused from additional pre-trial filings such as briefs and

motions currently required by this Court's prior orders in this matter in order that he may




                                              1
  Case 2:18-cr-00116-MHT-WC Document 194 Filed 12/31/18 Page 2 of 3




avoid the expenditure of additional resources for attorney's fees and expenses associated with

trial preparation.

       3.     Counsel for Defendant Davis is authorized by counsel for the government to

represent to this Court that the government does not oppose this motion.

       Respectfully submitted this 31st day of December, 2018.



                                           /s Algert S. Agricola, Jr.
                                           Algert S. Agricola, Jr. (ASB-0364-090

                                           Counsel for Defendant Randall M. Davis



OF COUNSEL:

RYALS & AGRICOLA,P.C.
60 Commerce Street, Suite 1400
Montgomery, AL 36104
(334)834-5290 P
(334)834-5297 F
aagricolaArdafirm.com




                                              2
   Case 2:18-cr-00116-MHT-WC Document 194 Filed 12/31/18 Page 3 of 3




                                                         CERTIFICATE OF SERVICE

       I hereby certify I have served a copy of the foregoing instrument via electronic filing
or by placing a copy ofthe same in the United States Mail, postage prepaid, to the following
on this the 31st day of December, 2018:

Jonathan S. Ross, Esq.                                                                           William M. Espy, Esq.
Joshua J. Wendell, Esq.                                                                          Joseph C. Espy, III, Esq.
Asst. U.S. Attorneys                                                                             Benjamin J. Espy, Esq.
131 Clayton Street                                                                               Melton Espy & Williams, P.C.
Montgomery, AL 36104                                                                             P.O. Drawer 5130
                                                                                                 Montgomery, AL 36103
Richard S. Jaffe, Esq.
Michael P. Hanle, Esq.
Michael W. Whisonant, Jr., Esq.
Brett Knight, Esq.
Jaffe, Hanle Whisonant & Knight, P.C.
2320 Arlington Avenue S.
Birmingham, AL 35205




                                                                                                 /s Algert S. Agricola, Jr.
                                                                                                 OF COUNSEL

M:\General Litigation\Davis, Randy\US v. Davis\Pleading\Davis Motion to Sever Davis &Continue Trial l2-3148.wpd




                                                                                        3
